DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed January 27, 2022 is acknowledged.  Claim 1 (currently amended) and claims 6, 7, 11-13, 16 and 21 (original or previously presented) will be examined on the merits.  Claims 14 and 15 are newly canceled and claims 2-5 were previously canceled.  Claims 8-10 and 17-20 were previously withdrawn from consideration. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 6, 7, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al. (U.S. Patent Pub. No. 2004/0248103, cited on IDS of 1/28/2020) in view of Gullberg et al. (U.S. Patent Pub. No. 2011/0223585, cited on IDS of 1/28/2020). 
With regards to claim 1, Feaver teaches a method for sample analysis (methods and compositions are provided for proximity-mediated rolling circle amplification (RCA) and for real-time detection of proximity-mediated RCA products for detecting one or more analytes in a sample, see Abstract and paragraph 4) comprising: 
(a) incubating a sample comprising a target analyte with (see Figure 1, left panel): 
(i) a first conjugate comprising a binding agent and a first splint oligonucleotide (a pair of binding guide conjugates comprising a specific binding molecule and a guide oligonucleotide are bound to an analyte in close proximity, paragraph 21; the first binding guide conjugate comprises G1 as the guide oligonucleotide and SBM1 as the specific binding molecule, Figure 1, left panel), and 

wherein the first and second conjugates are a polyclonal antibody that has beenaffinity purified, split into a first portion and a second portion, and then conjugated to
the first and second splint oligonucleotides (the binding guide conjugates comprise analyte capture agents as the specific binding molecules, which may be polyclonal antibodies, which may be purified and attached to two separate sets of antibodies to form the binding guide conjugates, paragraphs 53, 59, 73, 231-233, 277 and 292), 
under conditions suitable for binding of the binding agents of the first and second conjugates to the target analyte, to produce a product (the binding guide conjugates are contacted with an analyte to bring the binding guide conjugates into close proximity on the analyte, paragraphs 5 and 278 and Figure 1, left panel; see also paragraphs 404, 405 and 407 of Examples 1 and 2 for conditions for incubating the binding guide conjugates along with half circle probes with an analyte); 
(b) incubating at least some of the product of step (a) with: 
(i) a set of probes that produces a ligatable circle only when the probes are hybridized to the first and second splint oligonucleotides (a pair of half circle probes, HCP1 and HCP2, are hybridized to the guide oligonucleotides of each binding guide conjugate, wherein the ends of the two half circle probes are each complementary to portions of both guide oligonucleotides, paragraphs 5, 21 and 278 and Figure 1, left panel); and 

to produce a reaction mix comprising covalently closed circular molecules (the ends of each half circle probe are ligated together in the presence of DNA ligase to form a closed circular nucleic acid molecule or amplification target circle (ATC) comprising the two half circle probes, paragraphs 5, 21 and 278 and Figure 1, right panel); 
(c) treating at least some of the reaction mix of step (b) with an exonuclease to terminate the ligation and degrade any nucleic acid that is not a covalently closed circular molecule (following the ligation reaction, the exonuclease-resistant products are circular products, paragraphs 404, 405 and 407); and 
(d) after step (c), quantifying the amount of covalently closed circular molecules produced in step (b) (the ATC may undergo exponential rolling circle amplification (eRCA) to quantify the amount of circularized probes and therefore the amount of analyte in the sample, wherein detection labels may be used that are directly incorporated into the amplified nucleic acids, or wherein the amplified products can be coupled to detection molecules, paragraphs 21 and 155; the amount of circularized half circle probes formed and amplified may be a measure of the amount of analyte in the sample, paragraph 5). 
With regards to claim 6, Feaver teaches a method wherein the first and second conjugates bind to the target analyte with a low affinity (the polyclonal antibodies used to form the binding guide conjugates may be prepared using well established methods, and may be modified or chemically treated as needed to optimize binding to their targets, paragraphs 70 and 232).

With regard to claims 11 and 12, Feaver teaches a method wherein the reactions of steps (a)-(c) are done in the same vessel, wherein step (b) comprises adding the set of probes and ligase to the vessel comprising the product of step (a), and step (c) comprises adding one or more exonucleases to the vessel comprising the ligation product of step (b) (the steps of contacting the binding guide conjugates and half circle probes to result in amplification of the ligated ATCs may be performed in a single step, followed by exonuclease treatment of the products to remove un-ligated products, paragraphs 5, 21, 404, 405 and 407 and Figure 1). 
With regards to claim 13, Feaver teaches a method wherein:
(i) the sample comprises a plurality of target analytes (the method may be used for multi-analysis, such as multi-protein analysis, paragraph 55),
(ii) step (a) comprises incubating the sample with multiple pairs of said first and second conjugates, wherein each pair of conjugates binds to a different target analyte (binding guide conjugates targeted to different proteins allow for multiplex detection, wherein the guide oligonucleotides of each pair of binding guide conjugates are matched to a pair of half circle probes for separate amplification and detection of each target, paragraphs 55-57); and

With regards to claim 16, Feaver teaches a method wherein the target analyte is a protein (a target molecule of interest may be proteins or peptides, paragraphs 55 and 277).
However, while Feaver teaches that samples may be obtained from a variety of sources for testing by the proximity-mediated RCA assay, including bodily fluids such as blood or urine, or buccal swabs (see paragraphs 243 and 244), Fever does not teach that the sample may be of blood plasma or serum. 
Gullberg teaches an assay for localized detection of analytes that comprises contacting a sample with at least one set of first and second proximity probes that each comprise an analyte-binding moiety and can simultaneously bind to the analyte, wherein one proximity probe comprises a nucleic acid moiety that is hybridizable to a circular or circularizable oligonucleotide, and the second proximity probe comprises an enzyme moiety capable of enabling rolling circle amplification (RCA) of the circular or circularizable oligonucleotide, wherein the RCA is primed by the nucleic acid moiety of the first proximity probe (see Abstract and paragraph 11).  Gullberg further teaches the analyte-binding moieties may be antibodies derived from polyclonal compositions, each tagged with the same nucleic acid or enzyme moiety (paragraph 38).  In addition, Gullgerg teaches that representative sample for analyte testing include blood-derived products such as plasma, serum and buffy coat and other body fluids (paragraph 28). 
. 

6.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al. (U.S. Patent Pub. No. 2004/0248103, cited on IDS of 1/28/2020) in view of Gullberg et al. (U.S. Patent Pub. No. 2011/0223585, cited on IDS of 1/28/2020) as applied to claims 1, 6, 7, 11-13 and 16 above, and further in view of Landegren et al. (U.S. Patent Pub. No. 2014/0170654, cited on IDS of 1/28/2020). 
Feaver and Gullberg together teach the limitations of claims 1, 6, 7, 11-13 and 16 as discussed above.  In addition, with regards to claim 21, Feaver teaches that step (d) is may be performed by sequencing the covalently closed circular molecules, wherein eRCA or multiply-primed RCA may be used for amplifying the ATCs, and wherein the double-stranded DNA product may be subjected to DNA sequencing of either strand (see paragraph 48).  Also with regards to claim 21, Gullberg teaches that the circular or circularizable linear oligonucleotide may contain tag or barcode sequences which may be used diagnostically to identify the analyte to which a given RCA product relates (see paragraph 63). 
However, neither Feaver nor Gullberg teaches a method wherein at least two members of the set of probes of step (b)(i) each have a molecular index, and step (d) is done by i. sequencing the covalently closed circular molecules then ii. counting the number of covalently closed circular molecules using the index sequences. 
	Landegren teaches methods for detecting analytes such as proteins in a sample using sets of unfolding proximity probes, wherein the probes comprise an analyte-binding domain such as an antibody and a nucleic acid domain and bind to an analyte simultaneously in close proximity, wherein a hairpin structure of at least one of the 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Feaver and Gullberg with those of Landegren since each reference teaches similar methods for detecting analytes such as proteins using proximity probes comprising antibody and nucleic acid portions which bind to nearby regions of a target molecule and provide for circularization of a probe or two half circle probes, which may then be amplified by RCA and detected by sequencing (compare Figure 1 of Feaver and Figure 16 of Landegren).  In addition, Landegren teaches the use of barcode sequences comprised in the proximity probes for downstream sequencing analysis (paragraph . 

Response to Arguments
7.	Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the rejection of claims 1, 6, 7 and 11-16 under 35 U.S.C. § 102(a)(1) as being anticipated by Feaver et al. (U.S. Patent Pub. No. 2004/0248103, cited on IDS of 1/28/2020) should be withdrawn as Feaver fails to disclose each and every limitation of the currently pending claims.  In particular, Applicant argues that Feaver does not disclose a method that is performed on a sample of blood plasma or serum using a polyclonal antibody that has been affinity purified, split into a first portion and a second portion, and then conjugated to the first and second splint oligonucleotides as currently claimed.  The examiner agrees and therefore the rejection is withdrawn.  
Applicant further argues that the reference of Feaver is not suitable alone or in combination with other references as an obviousness rejection since polyclonal antibodies have low affinity and low specificity and often cross-react with off-target 
Applicant then argues that the rejection of claim 21 under 35 U.S.C. § 103 as being unpatentable over Feaver et al. (U.S. Patent Pub. No. 2004/0248103, cited on IDS of 1/28/2020) in view of Landegren et al. (U.S. Patent Pub. No. 2014/0170654, cited on IDS of 1/28/2020) should be withdrawn based on the foregoing arguments regarding the teachings of Feaver.  As discussed above, claims 1, 6, 7, 11-13 and 16 are now rejected over Feaver in view of Gullberg, and since the merits of Landegren are not further argued, claim 21 is now rejected under 35 U.S.C. § 103 as being unpatentable over Feaver in view of Gullberg and further in view of Landegren. 

Summary
8.	Claims 1, 6, 7, 11-13, 16 and 21 are rejected.  No claims are free of the prior art.  

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637